Citation Nr: 9932119	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-04 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals, dislocation of the right shoulder with arthritis, 
the major extremity, currently evaluated 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran served on active duty from March 1945 to August 
1945, May 1952 to March 1954, and from June 1954 to August 
1958.

This appeal arises from a rating decision of August 1994 from 
the Department of Veterans Affairs (VA) Nashville, Tennessee, 
Regional Office (RO).

The issues of service connection for arthritis of the right 
shoulder and an increased rating for the dislocation of the 
right shoulder, rated as 10 percent disabling, were 
previously before the Board in June 1998.  At that time the 
case was remanded to the RO for additional development.  In a 
May 1999 rating action, the RO granted service connection for 
arthritis of the right shoulder and assigned a 30 percent 
rating for postoperative residuals, dislocation of the right 
shoulder with arthritis, the major extremity.  Accordingly, 
the issue is as stated on the title page of this decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The service-connected right shoulder disability with to 
arthritis, the major extremity, is manifested by pain, 
atrophy, tenderness, and weakness with flexion to 90 degrees 
and abduction to 80 degrees.  


CONCLUSIONS OF LAW

The criteria for a rating evaluation in excess of 30 percent 
for dislocation of the right shoulder, with arthritis, the 
major extremity, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.71a, Part 4, Diagnostic Codes 
5010, 5201, 5202 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for an 
increased rating is well grounded, in that he has presented a 
plausible claim.  38 U.S.C.A. § 5107(a) (West 1991).  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  Pursuant to 38 
U.S.C.A. § 5107(a) (West 1991), the Board is obligated to 
assist the veteran in the development of his claim.  Upon a 
review of the record, the Board finds that all of the 
evidence necessary for adjudication of his claim has been 
obtained.  In particular, all relevant VA treatment records 
have been obtained, and the veteran was afforded VA 
examinations to assess his pertinent, to this current appeal, 
right shoulder disability.  

A claim that a disorder has become more severe is well 
grounded where the disorder was previously service-connected 
and rated, and the claimant subsequently asserts that a 
higher rating is justified due to an increase in severity 
since the original rating.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  
Therefore, the duty to assist the veteran, as mandated by 38 
U.S.C.A. § 5107(a) (West 1991), has been satisfied.

Where entitlement to VA compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1999), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are based on schedular requirements, which 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 1991).  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4 (1999).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. § 4.10 (1999).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

Pyramiding, that is the evaluation of the same disability, or 
the same manifestation of a disability, under different 
diagnostic codes, is to be avoided when rating a veteran's 
service-connected disabilities.  38 C.F.R. § 4.14 (1999).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a higher rating can be based on 
"greater limitation of motion due to pain on use."  DeLuca 
v. Brown, 8 Vet. App. 202, 206 (1995).  However, any such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  See 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1999). 

The RO has assigned a 30 percent rating in accordance with 
the criteria set forth in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, Diagnostic Codes 5010, 5202.

Under DC 5010, traumatic arthritis is rated as degenerative 
arthritis under DC 5003.  Degenerative arthritis is rated on 
the basis of limitation of motion under the appropriate 
diagnostic code for the specific joint involved.  

Under Diagnostic Code 5201, a 30 percent evaluation requires 
limitation of motion of the major arm to midway between the 
side and shoulder level.  A 40 percent evaluation is in order 
with limitation of the arm to 25 degrees from the side. 

Under Diagnostic Code 5202, a 30 percent evaluation may be 
granted under this code with malunion of the major humerus 
with marked deformity or recurrent dislocation of the 
scapulohumeral joint with frequent episodes and guarding of 
all arm movements.  A 50 percent evaluation would be in order 
for fibrous union of the major humerus.  

A 30 percent evaluation is warranted under DC 5200 for 
favorable ankylosis of the scapulohumeral articulation (major 
arm) with abduction to 60 degrees, when the veteran can reach 
his mouth and head. 

A review of the service medical record reflects that the 
veteran underwent surgery for a dislocation of the right 
shoulder during his third period of active duty.

A VA orthopedic medical examination was conducted in June 
1993.  At that time the veteran complained of intermittent 
right shoulder pain with or without provoking factors.  The 
veteran indicated that he was employed as a machinist. 

The examination showed no ankylosis of the right shoulder.  
Flexion was to 150 degrees, abduction to 161 degrees, 
internal rotation to 75 degrees, and external rotation to 73 
degrees.  There was some tenderness over the 
acromioclavicular joint.  Biceps and triceps reflexes were 
physiological at 2/4.  X-rays showed osteoarthritis of the 
right acromioclavicular joint.  The diagnosis was subjective 
complaints of right shoulder discomfort.  

In June 1993, the RO granted service connection for 
dislocation of the right shoulder, postoperative, and 
assigned a 10 percent rating which remained in effect until 
the current claim.

The veteran received intermittent treatment at a VA 
outpatient clinic in 1993 to 1998 for several problems, 
including right shoulder pain. 

A VA orthopedic examination was conducted in August 1996.  
The veteran complained of constant right shoulder pain, worse 
with cold weather.  He also complained of the inability to do 
heavy lifting due to shoulder pain.  

The examination showed a 16 cm semicircular scar around the 
anterior humoral head.  The scar was well healed without 
retraction or keloid formation.  Tenderness at the attachment 
of the biceps and deltoid tendon was noted.  Motion was 
described as full through all movements.  Abduction was noted 
to be from 0 to 175 degrees; forward elevation was from 0 to 
175 degrees; and external and internal rotation was to 90 
degrees.  No swelling or deformity was shown.  The diagnoses 
were residuals of dislocation and surgical intervention and 
X-ray without degenerative joint disease.  

A VA orthopedic examination was conducted in September 1998.  
At that time he complained of increased pain in the right 
shoulder, particularly in the cold weather.  He was retired 
from International Harvester.

The examination revealed a slight restriction of range of 
motion.  90 degrees of abduction was shown, with full forward 
flexion to about 90 degrees.  There was full extension to 30 
degrees, external rotation of 45 degrees and internal 
rotation to 70 degrees.  Some atrophy of the right shoulder 
girdle was noted.  There was tenderness to palpation about 
the biceps groove and the humoral head.   X-rays showed 
cystic changes and narrowing of the glenohumeral joint.

Diagnoses included:  status-post dislocation of the right 
shoulder; post-surgical changes with restricted external 
rotation; atrophy of the right shoulder girdle; degenerative 
arthritis of the right shoulder secondary to the dislocation; 
and biceps tenosynovitis of the right shoulder.  

A VA orthopedic examination was conducted in March 1999.  At 
that time the veteran complained of increasing pain over the 
prior few years.

The examination showed atrophy of the right shoulder.  There 
was a well-healed surgical scar about the right shoulder.  
There was marked weakness on forward flexion and on external 
and internal rotation was noted.  There was some tenderness 
to palpation over the incision cite and about the anterior 
aspect of the shoulder. Range of motion findings showed 30 
degrees of extension and forward flexion to about 90 degrees, 
with further flexion limited secondary to weakness and 
discomfort.  Passive motion could be accomplished with the 
veteran sitting, to about 135 degrees.  Active abduction was 
shown to be to about 80 degrees and passive abduction to 
approximately 135 degrees.  External rotation was to 70 
degrees.  There were 90 degrees of passive rotation and about 
90 degrees of active and passive internal rotation.  

The examiner pointed out that normal range of motion would be 
0 to 50 degrees of extension, 180 degrees of flexion, 180 
degrees of abduction, 50 degrees of adduction, and 
approximately 90 degrees of internal and external rotation.  
The veteran was noted to exhibit internal and external 
rotation, both actively and passively, from 0 to 90 degrees.  
Weakened movement in all movements and fatigability was 
reported.  No significant loss of coordination was shown.  
Pain was noted by the examiner to restrict range of motion 
and did cause a fair amount of discomfort.  The pain was also 
noted to be aggravated by repetitive usage of the shoulder.  
The examiner rendered an opinion that there were certain 
degenerative changes regarding the right shoulder, which were 
caused or aggravated by the service-connected shoulder 
injury.  The amount of cold intolerance seemed to be directly 
related to the degree of involvement of the shoulder.

To summarize, the veteran has asserted that he experiences 
chronic pain, limitation of motion, and weakened movement as 
concerning his service-connected right shoulder.  His 
statements describing the symptoms of his right shoulder 
disability are considered to be competent evidence.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, these 
statements must be viewed in conjunction with the objective 
medical evidence of record.  

The current medical evidence reflects that the veteran's 
primary complaint is increasing pain in the right shoulder.  
The recent VA examination showed weakness, atrophy, 
fatigability, and aggravation of the pain on repetitive use.  
However, the current 30 percent rating contemplates the 
inability of the veteran to raise his arm 45 degrees from his 
side.  The recent VA examination showed that the veteran was 
able to forward flexion to 90 degrees, which is shoulder 
level, and abduct to 80 degrees which is slightly less than 
at shoulder level.  Accordingly the Board finds that the 
degree of impairment resulting from the right shoulder 
disorder and the arthritis, to include the functional 
impairment caused by the pain as set forth in the Deluca 
case, is included in the current 30 percent rating.  
Additionally, there is no evidence of ankylosis or a fibrous 
union.  Also, as indicated in the May 1999 rating action, the 
postoperative residuals of the right shoulder dislocation may 
be evaluated under limitation of motion.  Thus, a separate 
rating is not warranted for the arthritis of the right 
shoulder per 38 C.F.R. § 4.14. Accordingly, it is the Board's 
judgment that the preponderance of the evidence is against an 
increased rating in excess of 30 percent.

In rendering this determination, the Board has considered all 
pertinent aspects of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App 589 (1991).  
However, no potentially applicable provision provides a basis 
for a rating in excess of 30 percent for the veteran's right 
shoulder disability.  


ORDER

Entitlement to an increased rating in excess of 30 percent 
for postoperative residuals, dislocation of the right 
shoulder, with arthritis, the major extremity, is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

